Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, “a reference electrode” lacks proper antecedent basis since claim 5 is dependent on claim 1 and should read “the reference electrode”
In claim 5, “a transmission medium region” lacks proper antecedent basis since claim 5 is dependent on claim 1 and should read “the transmission medium region”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakoby et al. (US PGPUB 2014/0266897 A1), hereinafter known as Jakoby.
Regarding claim 1, Jakoby discloses (Fig. 1, 2a, and 2b) a power distribution network (Fig. 1) configured to be used in a liquid crystal antenna (100), comprising: a plurality of cascaded power distributors (103-109), each of the plurality of cascaded power distributors (103-109) comprising a first microstrip line (102), a transmission medium region ([0070], cavity) and a reference electrode (203), wherein a tangent value 

    PNG
    media_image1.png
    361
    455
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    339
    481
    media_image2.png
    Greyscale

Regarding claim 2, Jakoby further discloses (Fig. 1) wherein the first microstrip line (102) comprises a plurality of sub-microstrip lines (sub-microstrip lines on splitting from 104) with different impedances ([0065]), and each power distributor further comprises a first impedance transformer electrically coupled between the first microstrip lines with different impedances ([0065]). 
Regarding claim 3, Jakoby further discloses (Fig. 2a) wherein the transmission medium in the transmission medium region is air ([0070], cavity).
Regarding claim 5, Jakoby discloses (Fig. 1, 2a-b, and 7a-b) a first substrate (202) and a second substrate (206) opposite to each other; a plurality of radiating devices (112) on a side of the first substrate (202) away from the second substrate (206); the power distribution network according to claim 1 (Fig. 1) configured to feed electromagnetic signals to the plurality of radiating devices; and a phase shifter comprising (111): a plurality of liquid crystal regions (205) between the first substrate (202) and the second substrate (206); a reference electrode (203) between the first substrate (202) and the plurality of liquid crystal regions (205); and a second microstrip line (211) between the second substrate (206) and the plurality of liquid crystal regions (205), wherein, respective one of the plurality of liquid crystal regions (205) corresponds to respective one of the plurality of radiating devices (112), and an orthographic projection of each radiating device (112) on the second substrate (206) at least partially overlaps with an orthographic projection of the corresponding 

    PNG
    media_image3.png
    206
    476
    media_image3.png
    Greyscale

Regarding claim 10, Jakoby further discloses ([0012]) a communication device ([0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Hammerstad et al. (E. Hammerstad and O. Jensen, "Accurate Models for Microstrip Computer-Aided Design," 1980 IEEE MTT-S International Microwave symposium Digest, 1980, pp. 407-409, doi: 10.1109/MWSYM.1980.1124303.), hereinafter known as Hammerstad.
Regarding claim 4, Jakoby does not specifically teach wherein a width of the first microstrip line satisfies the following formula: 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

01 represents a characteristic impedance of the first microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic permeability of the transmission medium in the transmission medium region, w1 represents a width of the first microstrip line, and h1 represents a thickness of the transmission medium region.
However, Hammerstad teaches (page 407) wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

where Z-01 represents a characteristic impedance of the microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic permeability of the transmission medium in the transmission medium region, w1 represents a width of the microstrip line, and h1 represents a thickness of the transmission medium region (Equations 1 and 2).

    PNG
    media_image5.png
    78
    341
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the power distribution network of Jakoby with Hammerstad to include “wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

where Z-01 represents a characteristic impedance of the first microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic permeability of the transmission medium in the transmission medium region, w1 represents a width of the microstrip line, and h1 represents a thickness of the transmission medium region,” as taught by Hammerstad, for the purpose of discovering an optimum thickness for improve impedance matching, since it has been held In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Jakoby does not specifically teach wherein a width of the second microstrip line satisfies the following formula:
 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the second microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the liquid crystal in the liquid crystal region, w2 represents a width of the first microstrip line, and h2 represents a thickness of the liquid crystal region.
However, Hammerstad teaches (page 407) wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the liquid crystal in the liquid crystal region, w2 represents a width of the microstrip line, and h2 represents a thickness of the liquid crystal region.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the power distribution network of Jakoby with Hammerstad to include “wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the 2 represents a width of the microstrip line, and h2 represents a thickness of the liquid crystal region,” as taught by Hammerstad, for the purpose of discovering an optimum thickness an optimum thickness for improve impedance matching, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Haziza (US PGPUB 2018/0062272 A1).
Regarding claim 6, Jakoby does not specifically teach wherein the transmission medium region and the adjacent liquid crystal region are separated by a wall.
However, Haziza teaches ([0079]) wherein a transmission medium region and an adjacent liquid crystal region are separated by a wall ([0079]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Haziza to include “wherein a transmission medium region and an adjacent liquid crystal region are separated by a wall,” as taught by Haziza, for the purpose of preventing spillage of the liquid crystal region (see also [0079]).
Regarding claim 7, Jakoby does not specifically teach wherein the wall is made of a frame sealant.
However, Haziza teaches ([0079]) wherein the wall is made of a frame sealant ([0079]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Haziza to include “wherein the wall is made of a frame sealant,” as taught by Haziza, for the purpose of preventing spillage of the liquid crystal region (see also [0079]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Jiang et al. (US PGPUB 2018/0342789 A1), hereinafter known as Jiang.
Regarding claim 8, Jakoby does not specifically teach further comprising a second impedance transformer electrically coupled between the first microstrip line and the second microstrip line adjacent to each other.
However, Jiang teaches (Fig. 2) an impedance transformer (54; [0043]) electrically coupled between a first line (50) and a second line (52) adjacent to each other.

    PNG
    media_image7.png
    281
    252
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Jiang to include “an impedance transformer electrically coupled between a first line and a second line adjacent to each other,” as taught by Jiang, for the purpose of supporting antenna tuning and operation in desired frequency bands (see also [0042]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845